DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/386,661 filed on 4/17/2019. Claims 1-20 were previously pending. Claims 1-6, 8-10, 12-15 and 17-20 were amended and claim 16 was cancelled in the reply filed May 6, 2021. Claims 1, 8, 15 and 18 were amended in the reply filed November 12, 2021. This action is non-final.

Priority Claim
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application Nos. 62/660,788, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, but not limited to, .
The above limitations are not adequately supported or enabled in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in Application No. 62/660,788; therefore the claim 15, and claims 17-20 by virtue of dependency, will only be given the filing date of 4/17/2019.

Response to Arguments
Regarding Applicant’s argument starting on page 7 regarding the USC § 103 rejections of claims 1, 3, 8, 10, 15, 16, 17-20 over Mishra in view of Siris and the USC § 103 rejections of claims 2, 4-7, 9 and 11-14 over Mishra in view of Siris in view of Galon: Applicant’s arguments with respect to the rejection made under USC § 103 have been fully considered, but are not persuasive. Applicant argues that Siris does not teach or suggest “a mobile computing device transiting a daily delivery route comprising a fixed plurality of delivery points each day”. Examiner respectfully disagrees that Siris does not teach “a mobile computing device transiting a fixed ... delivery route comprising a fixed plurality of delivery points ...” since Siris teaches a delivery vehicle traveling along a delivery route that is not dynamically determined or changing during transit, therefore rendering it a “fixed ... delivery route”. The delivery points along the delivery route of Siris also are not dynamically determined and do not move, therefore rendering them “a fixed plurality of delivery points”. Examiner agrees, however, that Siris does not teach a delivery route transited on a daily basis or “each day”, but Examiner argues that Mishra teaches this concept. Mishra teaches in [Col. 9, Line 
Regarding Applicant’s argument starting on page 9 regarding the USC § 101 abstract idea rejection of claims 1-20: Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. These arguments, with respect to the rejection made under 35 USC § 101 have been fully considered, but have not been found persuasive. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to the GPS positioning technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The GPS components of claim 1 are generic and broadly recited, and the alleged improvements are not to the GPS positioning technology itself, but to the process being performed by the GPS technology. Examiner respectfully argues that claim 1 is not analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that claim 1 is directed to an abstract idea.

Claim Objections
Claims 1, 15, and 18 recite the term the fixed delivery route which is missing the word daily. For examination purposes the fixed delivery route will be interpreted as the fixed daily delivery route. Appropriate corrections required.
Claim 18 further recites the language a carrier was coming from ... or is heading toward which uses two different tenses. For examination purposes a carrier was coming from ... or is heading toward will be interpreted as a carrier was coming from ... or was heading toward. Appropriate corrections required.
Claim 18 further recites the language heading toward a a subsequent fixed delivery point which has the article a repeated twice in a row. Appropriate corrections required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation transiting a fixed daily delivery route comprising a fixed plurality of delivery points each day in the amendments made to claims 1, 8, and 15 does not have support in the specification. Specifically, the examiner finds issue with the terms daily, and each day. See paragraph [0069] in the applicant’s specification where a route is described.  In this paragraph, and throughout the rest of the specification, there is no indication that the fixed delivery route comprising a fixed plurality of delivery points is transited on a “daily” basis or “each day”. a fixed daily delivery route comprising a fixed plurality of delivery points each day, as recited in amendments made to claims 1, 8, and 15, will be interpreted as fixed delivery route comprising a fixed plurality of delivery points.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation the cluster identification module in line 1. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the cluster identification module will be interpreted as the processor, reflecting the related amendments made to claim 1.
Claim 17 recites the limitation the bearing of the plurality of stop points in line 3. There is insufficient antecedent basis for this limitation in the claims. This includes lack of antecedent basis granted by inherency, as stops do not inherently share a single specific bearing (see MPEP 2173.05(e)). As disclosed by the applicant’s specification [0084], each stop has their own specific bearing, but not one that is inherently shared by all. For examination purposes, the stated language in claim 15 will be interpreted as the bearing of each of the plurality of stop points.
Claim 18 is rejected by virtue of dependency upon claim 17. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the use of a system for executing a method of receiving and identifying information and making a determination based on said information. Therefore the claim is directed to one of the four statutory categories of invention: a machine.
The limitations of ... determining a geolocation of a delivery point comprising: ... receive scan data ... the scan data including a plurality of scans, each of the plurality of scans having a geolocation; ... configured to: retrieve ... an initial geolocation for each of the plurality of delivery points along the fixed delivery route; identify a cluster of scans from the plurality of scans in the scan data based on the geolocations of the plurality of scans, the cluster comprising scans from the plurality of scans which are within a threshold distance of the initial geolocation of one of the delivery points; and determine a final geolocation of one of the plurality of delivery points based in part on the cluster, as drafted, is a method that, under its broadest reasonable interpretation, only cover the concept of receiving and identifying information and making a determination based on said information.  That is, other than the recitation of a system, a communication module, and a processor, nothing in the claim elements disclose anything outside the groupings of “Certain Methods of Organizing Human Activity” (e.g., basic economic practices). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information a system, a mobile computing device, a memory, a communication module, and a processor.  The claimed system is recited at a high level of generality and is merely invoked as a tool to perform a way to receive and identify information and make a determination based on said information generally linked to a technological environment.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of a system, a mobile computing device, a memory, communication module, and a processor of a generic computerized system do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements a system (described in paragraph [0004]), a mobile computing device, a memory (described in paragraph [0039]), communication module (described in paragraph [0042-0043]), and a processor (described in paragraph [0039]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-7 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-7 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 2 recites the additional element of the cluster identification module, claim 4 recites the additional element of a cluster confidence module, and claim 7 recites the additional elements of a delivery point database, and a cluster selection module, the claims as a whole merely describe how to generally “apply” the abstract idea to a generic computer environment. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, and merely describe the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  The additional elements the cluster identification module (described in paragraph [0049]), a cluster confidence module (described in paragraph [0053]), a delivery point database, and a cluster selection module (described in paragraph [0063-0066]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 8 recites the use of a method for receiving and identifying information and making a determination based on said information. Therefore, it is directed to one of the four statutory categories of invention: a process.
The limitations of A method for determining a geolocation of a delivery point, the method comprising: transiting ... a daily delivery route comprising a fixed plurality of delivery points each day, the scan data including a plurality of scans, each of the plurality of scans having a geolocation corresponding to a delivery point on the daily delivery route; receiving the scan data ... retrieving ... stored scan data, the stored scan data including a plurality of scans, each of the plurality of scans having a geolocation corresponding to a delivery point on the daily delivery route generated on a previous day; retrieving ... an initial location for one of the plurality of a delivery point; identifying a cluster of scans from the plurality of scans in the received and stored scan data based on the geolocation of the plurality of scans the cluster of scans comprising scans from the plurality of scans which are within a threshold distance of the initial geolocation of the delivery point; and determining a geolocation of the delivery point based in part on the cluster, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving and identifying information and making a determination based on said information.  That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., basic economic practices). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information using a mobile delivery device, and a memory.  The claimed mobile delivery device and memory are recited at a high level of generality and are merely invoked as tools to perform a way to receive and identify information and make a determination based on said information.  Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, a mobile delivery device and a memory of a generic computerized system do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
a mobile delivery device (described in paragraph [0043]), and a memory (described in paragraph [0039]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 9-14 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 9-14 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although Claim 14 recites the additional element of a delivery point database, the claim as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed delivery point database is recited at a high level of generality and is merely invoked as a tool to perform a method of receiving and identifying information and making a determination based on said information. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  The additional element a delivery point database is described at a high level of generality in the specification such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 15 recites the use of a system for executing a method of receiving and identifying information and making a determination based on said information. Therefore the claim is directed to one of the four statutory categories of invention: a machine.
The limitations of ... determining a geolocation of a delivery point comprising: ... receive ... stop data, the stop data including a plurality of stop points, each of the stop points having a geolocation and a bearing; ... retrieve ... an initial location for the plurality of delivery points along the fixed delivery route; identify a plurality of clusters of stop points based on the geolocation of each of the plurality of stops in the stop data the clusters comprising stop points from the stop which are within a threshold distance of the initial geolocation of a respective one of the plurality of delivery points; and determine a final geolocation of one of the plurality of delivery points based in part on the plurality of identified clusters, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving and identifying information and making a determination based on said information.  That is, other than the recitation of a system, a communication module, a processor, and a memory, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., basic economic practices). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information.  The claimed system, communication module, a processor, and a memory are recited at a high level of generality and are merely invoked as a tool generally linking the abstract idea to a technological environment.  Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea.  Accordingly, alone and in combination, the additional elements of a system, a communication module, and a stop analysis module do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving and identifying information and making a determination based on said information in a computer environment.  The additional elements a system (described in paragraph [0004]), communication module (described in paragraph [0042-0043]), a processor (described in paragraph [0039]), and a memory (described in [0039]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 17-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 17-20 when analyzed individually, and in combination, are 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because, although claim 20 recites the additional elements of an AAS, a parcel database and an address management server the claims as a whole merely describes how to generally “apply” a method of receiving and identifying information and making a determination based on said information. The claimed AAS, parcel database, and address management server are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  The additional elements AAS (described in paragraph [0038]), parcel database (described in paragraph [0048]), and address management server are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
Claims 1, 3, 8, 10, 15, 18, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pat. No. US 9,743,239 B1) in view of Siris (U.S. Pub. No. US 2018/0052868).
Regarding the following Claim 1, and 8 limitations, Mishra, as shown, discloses the following limitations:
A system for determining a geolocation of a delivery point comprising: a communication module configured to receive scan data from a mobile computing device transiting a ... delivery route comprising a ... plurality of delivery points ... the scan data including a plurality of scans, each of the plurality of scans having a geolocation; [See [Col. 10, Lines 66-67 – Col. 11, Lines 1-3]; [Col. 11, Lines 35-43]; [Col. 7, Lines 39-51]; (Col. 14, Lines 26-34]; (Fig. 2A); (Col. 3, Line 61 – Col. 4, Line 10); (Fig. 1B); Mishra teaches a handheld device 250 (i.e. a mobile computing device) transmitting scanned bar code data and geoscans for delivery points (i.e. scan data including a plurality of scans), comprising geolocations for each, to a server 212 via a network 270.]
... a processor configured to: retrieve, from a memory, an initial geolocation ... [See [Col. 4, Lines 11-27]; [Col. 14, Lines 57-63]; Mishra teaches using a processor and memory to find an initial point traditionally associated with a location such as a centroid of a structure.]
... identify a cluster of scans from the plurality of scans in the scan data based on the geolocations of the plurality of scans, the cluster comprising scans from the plurality of scans which are within a threshold distance of the initial geolocation of one of the delivery points; [See [Col. 19, Lines 24-30]; [Col. 19, Lines 51-54]; (Fig. 5, 520); [Col. 19, Lines 13-17]; [Col. 19, Lines 24-35]; Mishra teaches a process identifying a set of location a cluster of scans in the scan data) corresponding to the destination (i.e. based on the geolocation of scans in the scan data). Mishra further teaches clusters comprising geoscans within a circular area of uncertainty (i.e. within a threshold distance of the initial geolocation of one of the delivery points).]
... and determine a final geolocation of one of the plurality of delivery points based in part on the cluster.; [See [Col. 19, Lines 47-50]; (Fig. 5, 590, 595); Mishra teaches a process to determine a delivery point based on corresponding location hypotheses data (i.e. the cluster).]
... a mobile computing device transiting a ... daily delivery route ... each day ... [See [Col. 9, Line 67 – Col. 10, Line 7]; [Col. 24, Lines 50-60]; Mishra teaches that delivery routes for deliveries can be used every day of the week (i.e. daily delivery route ... each day). 
Mishra does not, however Siris does, disclose the following limitations:
... a mobile computing device transiting a fixed ... delivery route comprising a fixed plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.
Claim 8 further adds the following which is disclosed by Mishra: ... retrieving, from a memory, stored scan data, the stored scan data including a plurality of scans, each of the plurality of scans having a geolocation corresponding to a delivery point on the daily delivery route generated on a previous day ... [See [Col. 3, Lines 13-24]; [Col. 10, Lines 66-67 – Col. 11, Lines 1-3]; [Col. 11, Lines 35-43]; [Col. 7, Lines 39-51]; (Col. 14, Lines 26-34]; (Fig. 2A); (Col. 3, Line 61 – Col. 4, Line 10); (Fig. 1B); Mishra teaches a handheld device 250 (i.e. a mobile computing device) transmitting scanned bar code data and geoscans for delivery points (i.e. scan data including a plurality of scans), comprising geolocations for each, to a server 212 via a network 270. Mishra further teaches the collected scanned bar code data and geoscans used to determine delivery points being originally acquired on a previous day.]
Regarding the following Claim 3 and 10 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8. Mishra further discloses the following limitations:
The system of claim 1, wherein the processor is further configured to determine a plurality of clusters for the one delivery point, and wherein each of the plurality of clusters corresponds to a different delivery type for the one delivery point; [See [Col. 2, Lines 28-42]; [Col. 5, Lines 2-9]; (Fig. 1A-1E); Mishra teaches determining a plurality of clusters, each corresponding to a different type of delivery e.g. a front door delivery or a garage delivery, for a single delivery address.]
Mishra does not, however Siris does, disclose the following limitations:
... of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system 
Regarding the following Claim 15 limitations, Mishra in view of Siris, as shown, discloses the following limitations:
A system for determining a geolocation of a delivery point comprising: a communication module configured to receive, from a mobile computing device ... stop data, the stop data including a plurality of stop points, each of the stop points having a geolocation and a bearing; [See [Col. 11, Lines 35-43]; [Col. 20, Lines 60-67]; (Col. 14, Lines 26-34]; (Fig. 2A); (Fig. 6A-6F); [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 20, Lines 18-24]; Mishra teaches a handheld device 250 (i.e. a mobile computing device) transmitting scanned bar code data and geoscans for delivery points (i.e. stop data) to a server 212 via a network 270. Mishra further teaches geoscans taking the form of vectors, which include geolocations and angular orientation (i.e. bearing). ]
... a processor configured to: retrieve, from a memory, an initial location; [See [Col. 4, Lines 11-27]; [Col. 14, Lines 57-63]; Mishra teaches using a processor and memory to find an initial point traditionally associated with a location such as a centroid of a structure.]
... identify a plurality of clusters of stop points based on the geolocation of each of the plurality of stops in the stop data the clusters comprising stop points from the stop which are within a threshold distance of the initial geolocation of a respective one of the plurality of delivery points; [See [Col. 19, Lines 24-30]; [Col. 19, Lines 51-54]; (Fig. 5, 520); [Col. 19, Lines 13-17]; [Col. a cluster of scans in the scan data) corresponding to the destination (i.e. based on the geolocation of scans in the scan data). Mishra further teaches clusters comprising geoscans within a circular area of uncertainty (i.e. within a threshold distance of the initial geolocation of one of the delivery points).]
... determine a final geolocation of one of the plurality of delivery points based in part on the plurality of identified clusters.; [See [Col. 19, Lines 47-50]; (Fig. 5, 590, 595); Mishra teaches a process to determine a delivery point based on corresponding location hypotheses data (i.e. the cluster).]
... a mobile computing device transiting a ... daily delivery route ... each day ... [See [Col. 9, Line 67 – Col. 10, Line 7]; [Col. 24, Lines 50-60]; Mishra teaches that delivery routes for deliveries can be used every day of the week (i.e. daily delivery route ... each day).
Mishra does not, however Siris does, disclose the following limitations:
... from a mobile computing device transiting a fixed delivery route comprising a plurality of fixed delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.
Regarding the following Claim 17 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15. Mishra further discloses the following limitations:
The system of claim 15 wherein the processor is further configured to identify a-the plurality of clusters based on the bearing of the plurality of stop points in the stop data.; [See [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 20, Lines 18-24]; Mishra teaches geoscans taking the form of vectors, which include angular orientation (i.e., bearing).  Mishra further teaches that geoscan vectors may be clustered into hypotheses based on similar angular orientation.]
Regarding the following Claim 18, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15 and 17. Mishra further discloses the following limitations:
The system of claim 17 wherein the processor is further configured to identify the cluster of stop points based on the bearing by including, in the cluster of stop points, only those stop points of the plurality of stop points whose bearings show that the stop point occurred when a carrier was coming from ... [See [Col. 2, Lines 45-58]; [Col. 13, Lines 66-67 - Col. 14, Lines 1-7]; [Col. 18, Lines 2-8]; Here Mishra teaches collecting geoscans (i.e. stops), comprising position, angular orientation (i.e. bearing), velocity, acceleration, and deliverer task related information, and organizing said geoscans into clusters. Mishra further teaches sorting geoscans into sets based on angle of orientation, which is representative of the direction of travel of the delivery vehicle.]
Mishra does not teach, however Siris teaches, the following limitations:
... a prior fixed delivery point on the fixed delivery route or is heading toward a a subsequent fixed delivery point on the fixed delivery route. [See [0028]; [0030]; [0054]; [0056]; Here Siris teaches location sensors used to receive telematics data including: latitude, longitude, altitude, heading or direction, geocode, course, position, time, and/or speed data. Siris further delivery points).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to integrate the telematics and routing data provided by Siris into the geoscan location, orientation, and task related information of Mishra.  Doing so adds more information to each data point, and thereby creates more robust data sets, resulting in more accurate clustering and higher confidence in updated routing points (i.e., stops).
Regarding the following Claim 19 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15. Mishra further discloses the following limitations:
The system of claim 15 wherein the stop analysis module is further configured to identify the plurality of clusters of stops in the stop data based on a time window that the stop occurred within.; [See [Col. 9, Line 67- Col. 10, Lines 1-3]; [Col. 24, Lines 39-46]; (Fig. 8B); Mishra teaches identifying clusters of geoscans (i.e. stops in the stop data) based on the time at which the geoscan occurred (e.g. Tuesdays, rush hour, weekends, night, daytime, etc.).
Regarding the following Claim 20 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claim 15. Mishra further discloses the following limitations:
The system of claim 15, wherein the initial geolocation ... is received from one of an AAS 1 point, a point received from a parcel database, and a point received from an address management server.; [See [Col. 19, Lines 30-35]; [Col. 26, Lines 6-18]; Mishra teaches identifying a location in which a location hypothesis will be based (i.e. initial geolocation of one of the plurality of delivery points), by inputting an address into a geocoder (i.e., address management server) and receiving a geocode from the geocoder as a result.
Mishra does not, however Siris does, disclose the following limitation:
... of one of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.

Claims 2, 4-7, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra (U.S. Pat. No. US 9,743,239 B1) in view of Siris (U.S. Pub. No. US 2018/0052868), and in further view of Galon (U.S. Pub. No. US 2020/0100057).
Regarding the following Claim 2 and 9 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8. 
Mishra teaches wherein the processor further uses a ... methodology to determine the final geolocation of the one delivery point ... from the cluster. [Col. 7, Lines 30-39] (Determining delivery points based on cluster data using geolocation estimation techniques which determine probability distributions, and grouping sensed positions into hypothetical location clusters). 
Siris teaches ... of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]

While Mishra includes "Gaussian location hypothesis and other methods or techniques", in Col. 7, Lines 30-39, as ways to perform the above determination from the cluster data, Mishra does not include using DBSCAN methodology. Galon, however, does use a DBSCAN methodology in its process of determining the geolocation of delivery points (see Galon [0040]). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the DBSCAN methodology of the secondary reference for the Gaussian methodology of the primary reference. Thus, the simple substitution of one known methodology for another producing predictable results renders the claims obvious, as Galon teaches DBSCAN spatial clustering is a method known in the art (See Para. 40).
Regarding the following Claim 4 and 11 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8. 
Mishra does not teach, however Galon teaches, the following limitations: The system of claim 1, wherein the processor is further configured to determine a confidence value for the geolocation of the one delivery point ...

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  Galon provides the following motivation for its method: by determining confidence values for candidate transit stop locations, they can be ranked, and the winning location will be most likely to reflect an actual transit stop location (See Galon [0009]). 
Mishra does not teach, however Siris teaches ... of the plurality of delivery points ... [See [0030]; [0028]; [0054]; [0056]; Siris teaches a mobile device providing navigation to a driver of a vehicle traveling between stops/serviceable points for delivering items.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery point determination system of Mishra with the plurality of delivery points along a route feature of Siris. While it is implied that Mishra is repeated for multiple locations, and it is common in the art for delivery routes to comprise multiple delivery locations, Siris explicitly teaches this. Repeating the steps of Mishra for every delivery along a multi-stop vehicle route would increase the time efficiency of scan data gathering, as well as expand the benefits of Mishra (increased accuracy of delivery locations) to more than one location.
Regarding the following Claim 5 and 12 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1, and 8; and Mishra in view of Siris and in further view of Galon, as shown above, discloses all the limitations of claims 4 and 11. Mishra does not teach, however Galon teaches, the following limitations: 
The system of claim 4, wherein the confidence value is determined at least in part on one or more of; [See [0052]; Galon teaches calculating an LCV (i.e., confidence value) for a candidate location based on the sum of specialized confidence values.]
... a number of scans in the cluster; [See [0048]; Galon teaches calculating a specialized confidence value “LCVdevice” based on the number of unique mobile devices contributing stop-lookup data (i.e., scans) to a data set (i.e. cluster) and the total number of stop-lookup data points in the data set. ]
... the proximity of the geolocation of each scan in the cluster to geolocations of the other scans in the cluster; [See [0060]; [0028]; [0049-0050]; Galon teaches determining cluster accuracy as a weighted average of the Euclidean distance between the location of the cluster centroid and each point (i.e. the geolocation of each scan) in the cluster.  The value of the cluster accuracy, in turn, represents the average Euclidean distance (i.e. proximity) between stop-lookup data points (i.e. the geolocation of each scan) within the cluster.  Galon further teaches that a “confidence radius” based on cluster accuracy is used in calculating a specialized confidence value “LCVdistance”.]
... the distance from the determined geolocation of the one delivery point to any past determined delivery point; [See Galon [0061]; Galon teaches that if the distance between a winning candidate location (i.e., determined delivery point) and a current location (i.e., past determined delivery point) is not above a certain threshold, then the winning candidate location will not be taken into consideration as a new location.]
... a number or an identity of carriers that performed the scans; [See Galon [0048]; Galon teaches calculating a specialized confidence value “LCVdevice” based on the number of unique mobile devices (i.e., identity) contributing stop-lookup data to a data set and the total number of stop-lookup data points (i.e. scans
... or a number of different days from which scans in the cluster were collected. [See Galon [0051]; Here Galon teaches calculating a specialized confidence value “LCVtime” based on a count of days that include an entry (i.e. scan) within a confidence radius of a cluster relative to the total count of days covered in all of the entries in the cluster.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  By integrating all of the different facets of information collected in the stop-lookup data (i.e. scan data) into calculated specialized confidence values, Galon is able to provide a more accurate overall confidence value for any given cluster.
Regarding the following Claim 6 and 13 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1, and 8, and Mishra in view of Siris and in further view of Galon, as shown above, discloses all the limitations of claims 4 and 5, and 11 and 12. 
Mishra does not disclose, however Galon discloses, as shown above, all of the limitations of claims 6 and 13, as noted in the above rejection of claims 5 and 12. The scope of claims 6 and 13 seem to be identical to that of claims 5 and 12 if claims 5 and 12 are determined on all of the elements.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to use the LCV calculation methods of Galon in order to determine confidence values for the delivery points of Mishra.  By integrating all of the different facets of information collected in the stop-lookup data into calculated specialized confidence values, Galon is able to provide a much more accurate overall confidence value for any given cluster.
Regarding the following Claim 7 and 14 limitations, Mishra in view of Siris, as shown above, discloses all of the limitations of claims 1 and 8; and Mishra in view of Siris and in further view of Galon, as shown above, discloses all the limitations of claims 4 and 11.
Further, Mishra does not teach, however Galon teaches, the following limitations:
The system of claim 4, further comprising: a delivery point database; and a cluster selection module configured to determine whether to update the delivery point database based on the confidence value.; [See [0009-0010]; Here Galon teaches determining confidence values for candidate transit stop locations (i.e., delivery points), and ranking candidate transit stop locations based on their respective confidence values. Galon further teaches that if the top ranked candidate transit stop location meets threshold criteria for accuracy, the top ranked candidate transit stop location is designated as an updated transit stop location.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to utilize the methods, thresholds, and criteria of Galon to determine whether a candidate transit stop location is qualified to replace an existing transit stop location. By selecting a candidate transit stop location based on its confidence value, and verifying candidate transit stop locations meet threshold criteria for accuracy, the method of Galon increases the likelihood of an updated transit stop location reflecting the actual transit stop location. (See Galon [0009-0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628

/DANIEL VETTER/              Primary Examiner, Art Unit 3628